           Case 2:20-mc-00301-WBS-CKD Document 12 Filed 09/10/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00301-WBS-CKD
12                  Plaintiff,
13          v.                                       STIPULATION AND ORDER EXTENDING TIME
                                                     FOR FILING A COMPLAINT FOR FORFEITURE
14   APPROXIMATELY $42,687.68 SEIZED                 AND/OR TO OBTAIN AN INDICTMENT
     FROM WELLS FARGO BANK                           ALLEGING FORFEITURE
15   ACCOUNT NUMBER 320-3742212,
16   APPROXIMATELY $1,840.42 SEIZED
     FROM WELLS FARGO BANK
17   ACCOUNT NUMBER 517-7263489,
18   APPROXIMATELY $629.84 SEIZED
     FROM WELLS FARGO BANK
19   ACCOUNT NUMBER 532-7107099,
20   APPROXIMATELY $143.04 SEIZED
     FROM WELLS FARGO BANK
21   ACCOUNT NUMBER 530-4807349,
22   APPROXIMATELY $50.08 SEIZED
     FROM WELLS FARGO BANK
23   ACCOUNT NUMBER 333-4403940, AND
24   APPROXIMATELY $16,566.00 IN
     U.S. CURRENCY,
25
                    Defendants.
26

27          It is hereby stipulated by and between the United States of America and potential claimants Pablo

28 Salcedo Jr. and Karina Salcedo (“claimants”), by and through their respective counsel, as follows:
                                                      1
29                                                                          Stipulation and Order to Extend Time

30
           Case 2:20-mc-00301-WBS-CKD Document 12 Filed 09/10/21 Page 2 of 3



 1          1.      On or about September 16, 2020, claimants filed a claim in the administrative forfeiture

 2 proceeding with the Federal Bureau of Investigation with respect to the Approximately $42,687.68 seized

 3 from Wells Fargo Bank Account Number 320-3742212, Approximately $1,840.42 seized from Wells

 4 Fargo Bank Account Number 517-7263489, Approximately $629.84 seized from Wells Fargo Bank

 5 Account Number 532-7107099, Approximately $143.04 seized from Wells Fargo Bank Account Number

 6 530-4807349, Approximately $50.08 seized from Wells Fargo Bank Account Number 333-4403940, and

 7 Approximately $16,566.00 in U.S. Currency, (hereafter “defendant funds”), which were seized on or

 8 about June 18, 2020.
 9          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit required

10 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

11 claim to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants has

12 filed a claim to the defendant funds as required by law in the administrative forfeiture proceeding.

13          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

14 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

15 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

16 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

17 That deadline was December 15, 2020.

18          4.      By Stipulation and Order filed December 15, 2020, the parties stipulated to extend to

19 February 12, 2021, the time in which the United States is required to file a civil complaint for forfeiture
20 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          5.      By Stipulation and Order filed February 16, 2021, the parties stipulated to extend to April

23 13, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

25          6.      By Stipulation and Order filed April 13, 2021, the parties stipulated to extend to June 11,

26 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

27 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

28          7.      By Stipulation and Order filed June 11, 2021, the parties stipulated to extend to July 12,
                                                         2
29                                                                              Stipulation and Order to Extend Time

30
          Case 2:20-mc-00301-WBS-CKD Document 12 Filed 09/10/21 Page 3 of 3



 1 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 2 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 3          8.      By Stipulation and Order filed July 13, 2021, the parties stipulated to extend to September

 4 10, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 6          9.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 7 to October 8, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to
 9 forfeiture.

10          10.     Accordingly, the parties agree that the deadline by which the United States shall be

11 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

12 alleging that the defendant funds are subject to forfeiture shall be extended to October 8, 2021.

13 Dated: 9/9/2021                                        PHILLIP A. TALBERT
                                                          Acting United States Attorney
14
                                                   By:    /s/ Kevin C. Khasigian
15                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
16

17

18 Dated: 9/9/2021                                        /s/ Melissa Dougherty
                                                          MELISSA DOUGHERTY
19                                                        Attorney for potential claimants
                                                          Pablo Salcedo Jr. and Karina Salcedo
20
                                                          (Signature authorized by email)
21

22

23          IT IS SO ORDERED.

24 Dated: September 9, 2021

25
26

27

28
                                                          3
29                                                                              Stipulation and Order to Extend Time

30
